Citation Nr: 0903137	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  08-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left shoulder acromioclavicular joint.

2.  Entitlement to an evaluation in excess of 10 percent for 
periostitis, right leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
periostitis, left leg.

4.  Entitlement to a compensable evaluation for residuals, 
chronic left ankle sprain.

5.  Entitlement to a compensable evaluation for tinea pedis, 
bilateral.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2008.  


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
painful motion and tenderness.  

2.  The veteran's service-connected right leg periostitis is 
manifested by chronic pain and stiffness and by normal range 
of motion of the leg.  

3. The veteran's service-connected left leg periostitis is 
manifested by chronic pain and stiffness and by normal range 
of motion of the leg. 

4.  The veteran's chronic left ankle sprain is manifested by 
pain and swelling and normal range of motion of the left 
ankle.

5.  In October 2008 the veteran notified the Board of his 
desire to withdraw the appeal of entitlement to a compensable 
evaluation for tinea pedis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
changes of the left shoulder, acromioclavicular joint have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code s 5202, 5203 (2008).  

2.  The criteria for a 20 percent evaluation for right leg 
periostitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5022, 
5261 (2008).

3.  The criteria for a 20 percent evaluation for left leg 
periostitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5022, 
5261 (2008). 

4.   The criteria for a 10 percent rating for chronic left 
ankle sprain have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5271 
(2008).

5.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to an increased evaluation for tinea 
pedis, by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  




A.  Duty to Notify

The RO provided the veteran with VCAA notice regarding his 
increased rating claims in a March 2007 letter.  The March 
2007 letter advised the veteran that an increased rating 
requires evidence of an increase in severity of his service-
connected disabilities.  He was informed of what evidence VA 
would assist him in obtaining in support of his claims and 
what evidence VA would obtain on his behalf.  

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  Although the veteran 
was not provided with a VCAA notice letter prior to the 
initial rating decision that satisfied the requirements set 
forth in Vazquez-Flores v. Peake, the veteran received post-
adjudicatory notice of the rating criteria pertaining to his 
disability in the January 2008 Supplemental Statement of the 
Case (SSOC).  The SSOC provided the veteran with the text of 
the rating criteria and explained what the evidence must show 
in order to warrant higher ratings for the claimed 
disabilities.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of his claims.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the veteran.  The veteran has been 
afforded VA examinations for the disabilities on appeal.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  


II.  Analysis of Claims 

A. Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2008).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left shoulder

The veteran seeks an evaluation in excess of 10 percent for 
degenerative changes, left shoulder acromioclavicular joint.  
He asserts that this disability has worsened.  At the Board 
hearing, the veteran testified that he has chronic pain and 
discomfort of his shoulder.  

The veteran's left shoulder disability has been rated under 
Diagnostic Code 5203, which pertains to impairment of the 
clavicle or scapula.  Under that diagnostic code, a 10 
percent rating is assignable for malunion of the clavicle and 
scapula, whether major or minor.  A 10 percent rating is 
assignable for nonunion of the clavicle or scapula without 
loose movement, whether major or minor.  A 20 percent rating 
is assignable for nonunion of the clavicle or scapula with 
loose movement, whether major or minor.  A 20 percent rating 
is also assignable for nonunion of the clavicle or scapula 
with dislocation.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2008).

Impairment of the humerus is rated under Diagnostic Code 
5202.  A 20 percent rating is assignable for recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level, 
whether major or minor.  A 20 percent is assignable when the 
evidence shows recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, affecting the minor extremity.  A 30 
percent rating is assignable for recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements, affecting the major 
shoulder.  A 20 percent rating is assignable for recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements affecting 
the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2008).  

Other rating codes pertaining to the shoulder and arm include 
Diagnostic Code 5201, governing limitation of motion of the 
arm and Diagnostic Code 5200, pertaining to ankylosis of the 
scapulohumeral articulation.

A February 1996 rating decision granted service connection 
for a chronic left shoulder condition and assigned a non-
compensable rating.  In a March 2003 rating decision, the RO 
granted a 10 percent evaluation, pursuant to Diagnostic Code 
5203.  

In January 2007, the veteran submitted a claim for an 
increased rating.  
After a review of the record in this case, for reasons 
explained below, the Board finds that a 20 percent rating is 
warranted for the veteran's left shoulder disability. 

The veteran had a VA examination in March 2007.  The VA 
examiner indicated that the claims file was reviewed.  The 
veteran reported chronic pain in the shoulder, rated 3-4/10 
with flare-ups to 7-8/10.  The examiner noted that the 
veteran worked as a mechanic.  It was noted that the flare-
ups occurred mainly when the veteran was at work and gripping 
a tool.  The veteran reported that he did not use any 
medications for pain.  The examiner noted that there was no 
history of dislocation.  The veteran was able to perform 
activities of daily living, although his shoulder pain 
increased while driving depending on his arm position.  It 
was noted that the veteran did not use assistive devices or 
braces for this condition.  

On physical examination, the examiner noted that the 
shoulders appeared symmetric.  There was tenderness to 
palpation in the left acromioclavicular joint area.  Range of 
motion of the shoulder showed active forward flexion and 
abduction to 180 degrees bilaterally with pain on the left 
from 90 to 180 degrees during both.  The examiner noted 
active external and internal rotation to 90 degrees 
bilaterally with pain from 90 to 180 degrees.  The veteran 
had active external and internal rotation to 90 degrees 
bilaterally with pain on the left at 90 degrees during both 
maneuvers.  

A report of a December 2007 VA orthopedic consultation 
reflects that the veteran complained of chronic bilateral 
shoulder pain.  He reported that his shoulder pain did not 
prevent him from performing activities of daily living.  His 
pain was exacerbated by activities such as carrying groceries 
and moving furniture.

Examination of the left shoulder revealed mild anterior 
tenderness, especially over the AC joint, negative cross-body 
arm pull, negative impingement, negative empty can test.  The 
veteran had normal range of motion and muscle strength of 5/5 
to external rotation against resistance.  There was no 
evidence of muscle atrophy on either side.  

A VA physician noted that MRIs taken in June 2007 showed 
tendinosus of the supraspinatus on the left with no tears and 
moderate to severe osteoarthritis of the AC joint with 
impingement and subdeltoids of acromion bursitis on the left.  
Assessment was bilateral tendonisus/ tendonopathy of the 
rotator cuff.  

The above evidence establishes that the veteran's left 
shoulder disability is manifested by painful motion and 
tenderness.  The 2007 VA examination noted painful motion on 
abduction from 90 to 180 degrees.  In light of the evidence 
of painful motion, and in consideration of DeLuca, the Board 
finds that a 20 percent rating is warranted under Diagnostic 
Code 5203.  

The Board has considered the other rating criteria pertaining 
to shoulder disabilities.  As noted above, a rating in excess 
of 20 percent is not warranted for a shoulder disability 
unless the evidence demonstrates recurrent dislocation or 
ankylosis.  Accordingly, the Board finds that a 20 percent 
rating, and no higher, is warranted for the veteran's left 
shoulder disability.  


B.  Right and left leg periostitis

The RO has assigned a 10 percent rating for periostitis of 
the left leg, pursuant to Diagnostic Code 5022.  

Diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affective parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 20 percent rating is applicable with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating is applicable with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. §4.71a, Diagnostic Code 5003 (2008).

The rating criteria pertaining to limitation of motion of the 
leg include Diagnostic Codes 5256, 5257 and 5260.  

Diagnostic Code 5256 provides for ratings from 30 to 60 
percent for ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2008).

Recurrent subluxation or lateral instability of the knee is 
rated according to Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Limitation of flexion of the leg is rated under Diagnostic 
Code 5260.  A non-compensable rating is warranted for flexion 
limited to 0 degrees.  A 10 percent rating is warranted for 
flexion limited to 45 degrees.  A 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Diagnostic Code 5261 is used to rate limitation of extension 
and provides for a 10 percent rating for extension limited to 
10 degrees.  A 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is applicable for 
extension limited to 20 degrees.  A 40 percent rating is 
applicable for extension limited to 30 degrees, and a maximum 
rating of 50 percent is applicable for extension limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

The veteran had a VA examination in March 2007.  The examiner 
noted a history of bilateral periostitis with onset during 
service.  The veteran reported chronic stiffness in his legs 
- both above and below the knees but not the feet.  The 
veteran also reported intermittent swelling and muscle aches 
rated at 4-5 on a scale of 10 and 8/10 during flare-ups.  He 
reported that flare-ups usually occurred with activity.  The 
veteran reported that he could not sit or stand comfortably 
due to muscle aches.  The examiner noted that the veteran was 
employed as a bus mechanic.  The veteran reported that flare-
ups usually occurred at work.  The duration of the flare-ups 
varied.  Alleviating factors included rest and stretching.  
The veteran reported that he did not treat this condition 
with any medication.  The examiner noted that additional 
limitation of motion or functional impairment included the 
need to "slow down."  It was noted that the veteran did not 
use any assistive devices and was able to perform activities 
of daily living.  

On physical examination, the examiner noted that the knees 
appeared symmetric.  The examiner noted that there was no 
significant pain with palpation over either knee.  There was 
no edema.  The veteran had active flexion of both knees to 
140 degrees without pain and active extension to 0 degrees 
without pain.  The knees were stable to varus and valgus 
testing.  

At the hearing, the veteran testified that his symptoms 
include stiffness and swelling in the legs.  He reported that 
he cannot sit still for more than a few minutes and always 
has to move his legs because of discomfort.  

The above evidence establishes that periostitis is manifested 
by chronic stiffness and muscle aches in both legs and by 
normal range of motion of the legs.  However, the 2007 VA 
examination report noted that the veteran experiences 
functional impacts, including interference with sitting and 
standing.  These functional impacts included being unable to 
sit or stand comfortably due to muscle aches and having to 
"slow down" during flare-ups.  Given the evidence of 
functional limitation due to periostitis, that a 20 percent 
rating is warranted for right leg periostitis under 
Diagnostic Code 5261.  The Board also finds that a 20 percent 
rating is warranted for left leg periostitis under Diagnostic 
Code 5261.  A rating in excess of 20 percent is not warranted 
for periostitis unless the evidence demonstrates flexion of 
the leg limited to 30 degrees or extension limited to 20 
degrees.
  
C.  Residuals, chronic left ankle sprain

Service connection for chronic left ankle sprain has been in 
effect since January 1996.  The RO has assigned a non-
compensable rating for residuals of chronic left ankle 
sprain, pursuant to Diagnostic Code 5271.   

At the Board hearing, the veteran testified that he 
experiences pain and swelling in the ankle. 

The veteran's left ankle disability has been evaluated under 
Diagnostic Code (DC) 5271, which pertains to limited motion 
of the ankle.  Diagnostic Code 5271 provides for a 10 percent 
rating for moderate limitation of the motion and a 20 percent 
rating for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).

Diagnostic Code 5270 pertains to ankylosis of the ankle.  
Under that Diagnostic Code, a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent rating is assignable for 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is assignable for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2008).

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Other Diagnostic Codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astralgus; and 
Diagnostic Code 5274, pertaining to astragalectomy.

At a March 2007 VA examination, the veteran reported that 
there was no pain or flare-ups of pain.  The veteran reported 
that he did not use any medication or assistive devices.  The 
veteran reported that his left ankle condition did not limit 
his activities of daily living or his work.  

On physical examination, the examiner noted that the ankles 
showed no edema.  There was pain with palpation over the 
lateral portion of the left ankle.  Range of motion showed 
active dorsiflexion to 20 degrees and active plantar flexion 
to 45 degrees.  The examiner noted that there was no pain 
with manipulation of either foot.  There was no edema, 
instability or deformities.  The examiner noted that the 
veteran's gait was steady, with no significant complaints of 
the feet.  

The evidence in this case establishes that the veteran's left 
ankle disability is manifested by normal range of motion of 
the ankle and by pain.  In light of the pain associated with 
the veteran's ankle disability,  the Board finds that the 
manifestations of the veteran's injury most closely 
approximate moderate injury, for which a 10 percent rating is 
warranted under Diagnostic Code 5271.  

The Board has also considered other rating codes pertaining 
to ankle disabilities.  A rating in excess of 10 percent is 
not warranted because the evidence does not show marked 
limitation of the left ankle, ankylosis, malunion or 
astralgectomy.   

D.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal. There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

E.  Increased rating for tinea pedis

The issue of entitlement to a compensable evaluation for 
tinea pedis was also developed for appellate consideration.  
However, in October 2008, the veteran notified the Board of 
his desire to withdraw the appeal with regard to this issue.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007).  As the veteran has withdrawn his 
appeal regarding this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

A 20 percent rating is granted for degenerative changes, left 
shoulder acromioclavicular join, subject to regulations 
governing the payment of monetary benefits.

A 20 percent rating is granted for right leg periostitis, 
subject to regulations governing the payment of monetary 
benefits.

A 20 percent rating is granted for left leg periostitis, 
subject to regulations governing the payment of monetary 
benefits.  

A 10 percent rating is granted for chronic ankle sprain, 
subject to regulations governing the payment of monetary 
benefits.  

The claim of entitlement to a compensable evaluation for 
tinea pedis is dismissed.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


